Exhibit 10.18

 

COMFORT SYSTEMS USA, INC.

2000 Equity Incentive Plan

 

Restricted Stock Award Agreement

Julie Shaeff

Comfort Systems USA, Inc.

777 Post Oak Blvd, 5th Floor

Houston, TX  77056

 

Ladies and Gentlemen:

 

The undersigned (i) acknowledges that he has received an award (the “Award”) of
restricted stock from Comfort Systems USA, Inc., a Delaware corporation (the
“Company”) under the 2000 Equity Incentive Plan (the “Plan”), subject to the
terms set forth below and in the Plan; (ii) further acknowledges receipt of a
copy of the Plan as in effect on the date hereof; and (iii) agrees with the
Company as follows:

 

1.     Effective Date.  This Agreement shall take effect as of June 8, 2004,
which is the date of grant of the Award.

 

2.     Shares Subject to Award.  The Award consists of 15,000 shares (the
“Shares”) of common stock of the Company (“Stock”).  The undersigned’s rights to
the Shares are subject to the restrictions described in this Agreement and the
Plan (which is incorporated herein by reference with the same effect as if set
forth herein in full) in addition to such other restrictions, if any, as may be
imposed by law.

 

3.     Meaning of Certain Terms.  Except as otherwise expressly provided, all
terms used herein shall have the same meaning as in the Plan.  The term “vest”
as used herein with respect to any Share means the lapsing of the restrictions
described herein and in the Plan with respect to such Share.

 

4.     Nontransferability of Shares.  The Shares acquired by the undersigned
pursuant to this Agreement shall not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of except as provided below and in the Plan.

 

5.     Forfeiture Risk.  Except as provided in Section 7(b) of this Agreement,
if the undersigned ceases to be employed by the Company and its subsidiaries for
any reason, including death, any then unvested Shares acquired by the
undersigned hereunder shall be immediately forfeited.  The undersigned hereby
(i) appoints the Company as the attorney-in-fact of the undersigned to take such
actions as may be necessary or appropriate to effectuate a transfer of the
record ownership of any such shares that are unvested and forfeited hereunder,
(ii) agrees to deliver to the Company, as a precondition to the issuance of any
certificate or certificates with

 

--------------------------------------------------------------------------------


 

respect to unvested Shares hereunder, one or more stock powers, endorsed in
blank, with respect to such Shares, and (iii) agrees to sign such other powers
and take such other actions as the Company may reasonably request to accomplish
the transfer or forfeiture of any unvested Shares that are forfeited hereunder.

 

6.     Retention of Certificates.  Any certificates representing unvested Shares
shall be held by the Company.  The undersigned agrees that the Company may give
stop transfer instructions to the depository to ensure compliance with the
provisions hereof.

 

7.     Vesting of Shares.  The shares acquired hereunder shall vest in
accordance with the provisions of this Paragraph 7 and applicable provisions of
the Plan, as follows:

 

(a)   If the Committee determines that, for the period from July 1, 2004 through
June 30, 2005,  the Company did not have positive earnings from its continuing
operations, all as determined and reported in accordance with generally accepted
accounting principles in the Company’s regularly prepared financial statements,
Employee shall immediately and irrevocably forfeit all of the Shares.

 

(b)   If and only if the positive earnings goal in Section 7(a) has been
achieved, and provided that the undersigned is then, and since the date of grant
has continuously been employed by the Company or its subsidiaries, then the
Shares shall vest as follows:

 

3,750 Shares on August 5, 2005;

 

an additional 3,750 Shares on June 8, 2006;

 

an additional 3,750 Shares on June 8, 2007; and

 

an additional 3,750 Shares on June 8, 2008.

 

provided, however, that, not withstanding (a) or (b) above, any unvested Shares
that have not earlier been forfeited shall vest immediately in the event of (i)
a “Change in Control” as defined in the Employment Agreement dated December 1,
2003 between the undersigned and the Company (the “Employment Agreement”) or
(ii) the termination by the Company of executive without cause as defined in the
Employment Agreement.

 

8.     Legend.  Any certificates representing unvested Shares shall be held by
the Company, and any such certificate shall contain a legend substantially in
the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COMPANY’S 2000 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND COMFORT SYSTEMS USA, INC.  COPIES
OF SUCH PLAN AND

 

2

--------------------------------------------------------------------------------


 

AGREEMENT ARE ON FILE IN THE OFFICES OF COMFORT SYSTEMS USA, INC.

 

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares to be delivered
to the undersigned.

 

9.     Dividends, etc..  The undersigned shall be entitled to (i) receive any
and all dividends or other distributions paid with respect to those Shares of
which he is the record owner on the record date for such dividend or other
distribution, and (ii) vote any Shares of which he is the record owner on the
record date for such vote; provided, however, that any property (other than
cash) distributed with respect to a share of Stock (the “associated share”)
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited to the Company if and when the associated share is so forfeited;  and
further provided, that the Administrator may require that any cash distribution
with respect to the Shares other than a normal cash dividend be placed in escrow
or otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.  References in this Agreement
to the Shares shall refer, mutatis mutandis, to any such restricted amounts.

 

10.   Sale of Vested Shares.  The undersigned understands that he will be free
to sell any Share once it has vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; and (iii) applicable company policies and the requirements of
federal and state securities laws.

 

11.   Certain Tax Matters.  The undersigned expressly acknowledges the
following:

 

a.     The undersigned has been advised to confer promptly with a professional
tax advisor to consider whether the undersigned should make a so-called “83(b)
election” with respect to the Shares.  Any such election, to be effective, must
be made in accordance with applicable regulations and within thirty (30) days
following the date of this award.  The Company has made no recommendation to the
undersigned with respect to the advisability of making such an election.

 

b.     The award or vesting of the Shares acquired hereunder, and the payment of
dividends with respect to such shares, may give rise to “wages” subject to
withholding.  The undersigned expressly acknowledges and agrees that his rights
hereunder are subject to his paying to the Company in cash (or by such other
means as may be acceptable to the Company in its discretion, including, if the
Committee so determines, by the delivery of previously acquired Stock or shares
of Stock acquired hereunder or by the withholding of amounts from

 

3

--------------------------------------------------------------------------------


 

any payment hereunder) all taxes required to be withheld in connection with such
award, vesting or payment.

 

 

Very truly yours,

 

 

 

 

 

/s/ Julie Shaeff

 

 

Julie Shaeff

 

 

The foregoing Restricted Stock
Award Agreement is hereby accepted:

COMFORT SYSTEMS USA, INC.

 

 

By:

 

/s/ William F. Murdy

 

 

William F. Murdy

 

Chief Executive Officer

 

4

--------------------------------------------------------------------------------